918 F.2d 937
56 Empl. Prac. Dec. P 40,780
Julio M. CRUZ, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 89-3359.
United States Court of Appeals,Federal Circuit.
Nov. 1, 1990.
ORDER

1
A suggestion for rehearing in banc having been filed in this case.

UPON CONSIDERATION THEREOF, it is

2
ORDERED that the suggestion for rehearing in banc be, and the same hereby is, accepted.  The judgment entered on June 25, 1990, 906 F.2d 689, is VACATED, and the accompanying opinion is withdrawn.  The mandate issued on September 28, 1990, is RECALLED.  Additional briefing and argument are not indicated at this time.